IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTONIO MOORER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3816

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 2, 2017.

An appeal from an order of the Circuit Court for Escambia County.
John L. Miller, Judge.

Antonio Moorer, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.


PER CURIAM.

      Antonio Moorer appeals the trial court’s order denying as untimely his rule

3.850 motion. We affirm in part and reverse in part.

      In 2013, Moorer pleaded no contest to multiple felonies in two separate

cases (lower-court cases 12-CF-3583 and 13-CF-790). The court sentenced him to

a total of twenty years’ imprisonment. Moorer appealed in both cases, and this
court affirmed in both cases. This court’s mandate as to case 12-CF-3583 issued in

March 2014, and its mandate as to case 13-CF-790 issued in August 2014.

      In July 2016, Moorer filed the rule 3.850 motion at issue here. The trial court

denied the motion as untimely, concluding that “[s]ince Defendant’s instant motion

was not filed within two years of the mandate, his motion is time-barred.” See Fla.

R. Crim. P. 3.850(b) (establishing deadlines). But the trial court relied entirely on

the March 2014 mandate. Although the timing of that mandate made the motion

untimely as to case 12-CF-3583, the motion was timely as to case 13-CF-790. We

therefore reverse in part and remand for the trial court to address the motion as it

applies to case 13-CF-790. We otherwise affirm.

      AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.




                                         2